Citation Nr: 1431565	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for psoriasis. 

2. Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in May 2012 when it was remanded for further development.  Specifically, the Board instructed that the Veteran be contacted in regards to an RO hearing, an attempt be made to obtain relevant treatment records from St. Alphonsus Regional Medical Center, addition VA treatment records be associated with the claims file, and a VA examination be scheduled for the Veteran.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Psoriasis did not manifest in active service; and any current psoriasis is not otherwise etiologically related to such service.

2. Service connection is not currently in effect for any disability; a service-connected disability alone has not precluded substantially gainful employment consistent with the Veteran's educational and occupational background.


CONCLUSIONS OF LAW

1. Psoriasis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a March 2007 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA has obtained records of treatment reported by the Veteran, including records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  With respect to the Veteran's service treatment records, an August 2007 VA memorandum indicates that such records are not available for procurement.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The August 2007 VA memorandum reports that all procedures to obtain the Veteran's service treatment records were correctly followed.  All the efforts to obtain the needed information were exhausted and further attempts to obtain the records were determined to be futile.  The attempts made to obtain the records included, contacting the Veteran who responded he did not have a copy of his service treatment records, contacting the regional medical center who responded negatively to the request, and contacting the National Personnel Records Center which also responded negatively.  The Board finds that the VA has made reasonable efforts to obtain the Veteran's service treatment records, and the evidence does not suggest any additional alternate source of the records exists.

The Veteran was afforded VA examinations in December 2009 and June 2012.  The Board finds the VA examinations, in conjunction with a March 2013 addendum opinion, adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a full rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For disabilities that are not listed under 38 C.F.R. § 3.309(a), including the disability at issue in the instant case, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, service connection may not be established in the instant case simply by a showing of continuity of symptomatology.  Id.

The Veteran asserts service connection for psoriasis is warranted on a direct basis.  While evidence reveals that the Veteran currently suffers from psoriasis, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  

As discussed previously, the Veteran's service treatment records are not available for review.  The Veteran initially stated that problems with psoriasis started in service.  See October 2006 Veteran's Statement.  However, at both VA examinations the Veteran asserted that his problems with psoriasis started shortly after service discharge.  See December 2009 VA Examination, June 2012 VA Examination.  Additionally, the Veteran's representative stated the Veteran "... did state that he did not have problems with psoriasis in service so that is --.  So finding those records would be no use to his claim because his problem started three month after he got out of the service."  December 2011 Board Hearing Transcript page 3.  In light of the absence of the service treatment records and Veteran assertion that his psoriasis started after service, the Board cannot find that psoriasis was diagnosed in service or that preexisting psoriasis was aggravated by service.  

Post-service medical evidence of psoriasis starts to be documented in a November 2002 Urgent Care note.  The record indicates the Veteran presented with a rash that had persisted for three weeks.  A relevant past history of psoriasis is noted and the assessment was "possible guttate psoriasis."  As noted by the June 2012 VA examiner "[i]t is unclear where/from who relevant past history was obtained as there has been no mention up till this note."  The Board notes this is approximately 11 years following the Veteran's separation from active service.  This lapse in time between service and the first treatment and diagnosis of psoriasis weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
The Board acknowledges that the Veteran claims he was treated for psoriasis at St. Alphonsus Medical Center at the same time as his motorcycle accident.  See Board Hearing Testimony page 6-9.  The Board obtained treatment records from St. Alphonsus and, while there is record of treatment related to a motorcycle accident, there is no record of treatment for psoriasis or any other skin condition.  See June 1991 St. Alphonsus Treatment Record.  A July 1999 treatment note from the Boise VAMC shows the Veteran was having a problem with a rash associated with a knee brace he was using.  Also an August 2001 Idaho Correctional Center medical treatment record shows a pomphylox exacerbation on Veteran's hands.  However, there is no indication in either treatment note that the rash or pomphylox is psoriasis or related to psoriasis.  Furthermore, in August 1999 the Veteran completed a Persian Gulf War Veteran Health History Questionnaire.  When asked to indicate if he had current or past problems with his skin he did mark he had current problems with scars noting surgical scars, road rash on his shins, and a dog bite scar on his chin, but marked no for hives, itching, rash, and problems with hair/scalp.

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of psoriasis.  June 2012 VA Examination Report.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and Veteran's active duty service.

The competent, probative evidence of record does not etiologically link the Veteran's current disability to his active service or any incident therein.  First, the claims file contains VA treatment records from October 1998 through November 2013.  Though some of these records reveal treatment for or a diagnosis of psoriasis, none of the records contain an opinion on the etiology of the Veteran's psoriasis.  Second, the December 2009 VA examination is concerned with the effect of psoriasis on the Veteran's employability and does not provide an opinion on the etiology of his psoriasis.  Finally, the June 2012 VA examiner opined that the Veteran's psoriasis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner's rational focused on the lack of treatment for psoriasis prior to 2002 as well as the Veteran's self-reporting of no current or past skin problem in 1999.  After the record from St. Alphonsus was added to the claims file an addendum opinion was requested.  The VA examiner stated that having review the new record he saw no reason to change his June 2012 opinion.  As such, the Board finds the Veteran current psoriasis is not related to active service.

The Board acknowledges the Veteran, his wife, and two other witnesses' assertions about the Veteran's psoriasis symptoms and etiology.  November 2011 W.Z.T. Statement, December 2011 Board Hearing Testimony.  However, while they are competent to report symptoms observable to a layperson, e.g., pain, skin disfigurement, they are not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, their lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of psoriasis during active duty service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the appellant's current psoriasis and his period of active duty service.  The preponderance of the evidence is against this aspect of the appellant's claim.  The appellant has produced no competent evidence or medical opinion in support of his claim.  Finally, the length of time between his separation from active service and first manifestation of symptomatology and treatment weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for psoriasis.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.



TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Veteran does not have any service-connected disabilities.  The claim for service connection for psoriasis was denied in the instant decision.  Thus, the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met. 

Referral of this matter for extraschedular consideration is not necessary as there are no service-connected disabilities.  38 C.F.R. § 4.16(b). 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 



ORDER

Entitlement to service connection for psoriasis is denied.

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


